Citation Nr: 1437171	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-149 96	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1940 to January 1945.  He died in December 1999.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening the claim of service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  Subsequent correspondence was sent from the Montgomery, Alabama RO.  The Appellant filed a notice of disagreement (NOD) in May 2008 specifically stating that she disagreed with denial of the claim of service connection for the cause of the Veteran's death.  However, in the subsequent December 2008 Statement of the Case (SOC) and July 2011 Supplemental Statement of the Case (SSOC), the RO also listed the issue of eligibility to Dependents' Educational Assistance.  This issue was never claimed by the Appellant nor adjudicated by the RO in a rating decision prior to being listed on the SOC and SSOC.  Therefore, the issue of eligibility to Dependents' Educational Assistance is not on appeal before the Board.  In April 2009, the Appellant timely perfected her appeal and again specifically stated that she still disagreed with the denial of the claim of service connection for the cause of the Veteran's death.

In February 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In March 2013, the Board received a VHA medical opinion from a Board Certified Internist and Cardiologist.  The Appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  Thus, the claim was returned to the Board for adjudication.  Additionally, in September 2013, the Board reopened the claim of service connection for the cause of the Veteran's death, and remanded it for further development.  The case was again remanded in February 2014; this development has been completed and the issue is ready for review.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1999, from end cardiomyopathy, due to, or as a consequence of, ischemic heart disease and atherosclerotic vascular disease.  

2.  At the time of the Veteran's death, service connection was in effect for traumatic arthritis, residuals of a L3 fracture, and assigned a 60 percent disability evaluation.

3.  None of the disabilities causing or contributing to the Veteran's death (cardiomyopathy, ischemic heart disease, or atherosclerotic vascular disease) were present in service, or within a year following discharge from service, and they are not shown to be related to service.

4.  Neither the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture caused or materially and substantially contributed or combined to cause death, or aided or lent assistance to the production of death.


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)- compliant notice.

The Board acknowledges that the December 2007 letter did not specifically include a statement of the condition for which the Veteran was service-connected at the time of his death.  Although the Appellant has not raised any notice issues, the failure to provide complete, timely notice to the Appellant raises a presumption of prejudice, so that VA has the burden to establish that the Appellant was not, in fact, prejudiced by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the Appellant was not prejudiced by the deficiencies in the December 2007 letter because, although the letter did not specifically include a statement of the condition for which the Veteran was service-connected at the time of his death, it did provide an explanation of the evidence and information required to substantiate the DIC claim.  Additionally, the RO issued a December 2008 Statement of the Case (SOC) detailing the Veteran's service-connected disabilities at his time of death and provided an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition or a condition not yet connected.  Although the December 2008 SOC was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the July 2011 and July 2014 supplemental statement of the cases (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Furthermore, the Appellant demonstrated on the May 2008 Notice of Disagreement that she had actual knowledge of the Veteran's service-connected disability because she stated that the treatment for her husband's service-connected arthritis, including epidurals, produced a tremendous strain on his heart and thereby contributed to his death.  Thus, the Appellant was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and VA and private treatment records.  Additionally, the medical records surrounding the time of the Veteran's death have also been incorporated into the evidence of record.  Further, a medical expert opinion by VHA was obtained in connection with the issue on appeal.  The Veteran was afforded an opportunity to review the opinion and submit additional evidence or argument.  Additionally, a VA medical opinion was obtained in July 2014.  Significantly, neither the Appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the Appellant notified VA in July 2014 that she had no additional information or evidence to provide to VA in support of her claim.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2013).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2013).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2013).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2013).

The Appellant contends that the Veteran's service-connected condition contributed to his death.  Specifically, the Appellant contends that the Veteran's service-connected back disability, which was treated with epidurals and back injections, caused a strain on his heart, which ultimately caused his death.  

The Veteran's death certificate indicates that the he died on December [redacted], 1999, from end cardiomyopathy, due to, or as a consequence of, ischemic heart disease and atherosclerotic vascular disease.  

During the Veteran's lifetime, he was service connected for traumatic arthritis, residuals of a L3 fracture, and assigned a 60 percent disability evaluation. 

A September 1944 service treatment record noted that the Veteran had a persistent rapid pulse, with no signs of cardiac embarrassment.  The physician impression was that the Veteran had a normal heart, with a history that suggested attacks of paroxysmal tachycardia.  July 1944 and January 1945 examinations also documented that the Veteran's heart was normal.

In regard to service connection on a direct basis, the Appellant does not contend, nor does the evidence show, that the Veteran's end cardiomyopathy, ischemic heart disease, or atherosclerotic vascular disease had its onset during active service or is related to service.  Service medical records are devoid of any complaints of, or treatment for end cardiomyopathy, ischemic heart disease, or atherosclerotic vascular disease, and there is no competent evidence of record relating these conditions to his active military service.  

Next, a determination must be made as to whether the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture was contributory causes of the Veteran's death.  38 C.F.R. § 3.312(a) (2013). 

Private treatment records show multiple complaints of back pain, with diagnoses as degenerative disc disease (DDD) and degenerative joint disease (DJD) of the spine.  Additionally, the private treatment records show that the Veteran was prescribed medications for his arthritis, such as Nalfon, Elavil, Os Cal plus TID, Voltaren, Naprosyn, Meclomin, Magan,Daypro, Darvocet, Arthropan, Mobidin, Oscalgesic, Zomax, Sinequan, and Orudis.

A January 1978 record noted that the Veteran was having problems with hypertension, a cardiac condition, but the physician did not think that Os Cal Gesic would interfere.  

September 1985, December 1990, March 1991, November 1992,  records noted Depro Medrol injections were administered to the Veteran .   

A February 1993 record noted that the Veteran had a stroke and was not being allowed to take the Daypro.  At that time, he was also taken off Os-Cal plus because it had calcium in it.  A June 1994 record noted that the Veteran was still not allowed to have any antiarthritic medications. 

A January 1996 letter from the Veteran's treating physician noted that the Veteran was showing progressive involvement with increased back pain and pain radiating into his legs.  He had a stroke and was not being allowed to take anti-inflammatory medication, so his symptoms increased.  Additionally, the Veteran showed a progression of his DJD and DDD of his cervical and lumbar spine.

An August 1996 record noted that the Veteran continued to have back pain and generalized arthritic symptoms, however he was continuing treatment for his vascular insufficiency, so he could not use any anti-inflammatories.  

A February 1997 letter from the Veteran's treating physician noted that he was under her care for osteoarthritis of cervical and lumbar spine, and was totally disabled for any type of gainful employment.  

A March 1998 record noted that the Veteran had a myocardial infarction (MI) in November, followed by congestive heart failure, and pneumonia in January, which required a three week hospitalization.  He then had a mini-cerebrovascular accident (CVA) in February 1998.  Additionally, it was noted that the Veteran had a flare-up of his back condition with acute low back pain.  He was walking with a somewhat shuffling gait.  His x-rays showed significant degenerative changes with marked narrowing at multiple levels in the lumbar spine along with some early scoliotic changes and facet arthropathy changes.  The physician sated that the Veteran needed to be seen by pain management since he was on so many different medications, that he would be hesitant to try just oral medications.  Additionally, it was noted that the Veteran was 100 percent disabled due to his medical conditions previously stated.  

Additionally, an April 1998 private treatment record noted that the Veteran's back condition was treated with an epidural.  Further, a July 1998 record noted that the Veteran underwent lumbosacral facet injections using Marcaine and Triamcinolone.

A May 1998 letter from Dr. Ginas addressed the Veteran's medical conditions.  He reported that the Veteran had radicular pain and a history of DJD.  He had low back pain secondary to a fractured vertebra, with a history of non-insulin dependent diabetes and congestive heart failure.  He was on lanoxin, potassium chloride, cardizem, lasix, zestril, and glyburide.  He had a transient ischemic attack (TIA) syndrome, which was felt to possibly represent an ischemic CVA.  He had recovered from this, but was weaker.  He also had a previous history of myocardial infarction, and hysarthria after the TIA syndrome occurred.  Recently, he had been having problems with ambulation and had several falls at home.  He was currently on aspirin and persantine as an anticoagulant.  

A December 1999 discharge summary noted that the Veteran was presented with severe congestive heart failure, who had multiple admissions over the past few months because of his congestive heart failure.  He was admitted with worsening pleural effusions.  He underwent thoracentesis on the day of admission and initially had somewhat improved.  The Veteran refused further medications, such as pressor agents, to improve his condition.  His condition worsened until the time of his death.  The cause of his death was listed as end-stage cardiomyopathy with ischemic heart disease and atherosclerotic vascular disease.  

The Appellant submitted an October 2007 letter from a physician who treated the Veteran.  He noted that the Veteran was deceased on December [redacted], 1999 due to complications of long standing severe congestive heart failure, which after  thoracentesis improved minimally; unfortunately, he died shortly thereafter, probably secondary to a cardiac event.  He also reported that the total picture was not readily presented to the Veterans Administration, that the Veteran had a long standing history of severe degenerative arthritis and osteoarthritis.  Further, the physician noted that the Veteran was severely arthritic, and his health gradually deteriorated over a period of time where he was literally disabled.  The Veteran's cervical and lumbar spine was severely arthritic and degenerative to the point where he essentially was in a wheelchair and home bound for many years before his demise.  

A VA opinion was obtained in March 2010.  The VA physician noted that the Veteran's death certificate clearly stated that the cause of death was 'end cardiomyopathy due to ischemic heart disease.'  He stated that there was no mention of arthritis being a cause of his death on the certificate.  Additionally, the physician noted that the risk factors for ischemic heart disease included coronary artery disease, diabetes, hypertension, hyperlipidemia, smoking, family history, and advancing age.  Further, the physician stated that traumatic arthritis in the spine (and the use of epidurals) was not commonly accepted as a risk factor for ischemic heart disease.  The physician also stated that letter from Dr. G in the claims file stated the Veteran's cause of death as due to ischemic heart disease and the associated severe congestive heart failure.  It also mentioned the arthritis in the Veteran's spine and its severe effects.  The physician concluded that there was no mention of an opinion toward a cause and effect between the two conditions in this letter.  

The VA opinion rendered failed to state a clear rationale as to how the examiner came to his conclusions, or any medical literature reviewed.  Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the physician did not clearly state whether the treatment for the Veteran's service-connected back disability contributed substantially or aided in the production in the Veteran's death.  Therefore, an expert opinion was requested by the Board to determine whether it is at least as likely as not that the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture,  contributed substantially or materially to the Veteran's death; combined to cause death; and/or aided or lent assistance to the production of death.

A VHA medical opinion from a Board Certified Internist and Cardiologist was received in March 2013.  Additionally, he noted that he was a Board Certified Internist, Board Certified Cardiologist, and a practicing Cardiologist for over 25 years.  He also had ample clinical experience in general Cardiology and clinical and academic expertise as Professor of Medicine and Cardiology at Baylor College of Medicine.  

The physician stated that he was not provided with a number of useful pertinent and relevant original medical documentation.  However, he did note the Veteran's pertinent treatment records that were of record that he was able to review.  He reported that he did not support or believe the claim that the Veteran's service-connected residuals of traumatic arthritis, residuals of a L3 fracture, and/or any medication taken or given, including spinal injections, for that condition, contributed substantially or materially to the Veteran's death; combined to cause the Veteran's death; and/or aided or lent assistance to the production of the Veteran's death.  Further, the physician stated that based on his broad and extensive experience as a cardiovascular specialist and based on his medical literature reading, including medical journals, cardiovascular textbooks, and current medical guidelines and recommendations for screening, evaluation, early detection and treatment of cardiovascular disease, there was no scientific merit to the claim that DJD - no matter how extensive or severe - in this particular claimant is a biologically plausible or logical cause or contributor to his cardiovascular disease of myocardial infarction, ischemic coronary disease, congestive heart failure, and cardiomyopathy.  Similarly, based on his review of current national guidelines and clinical recommendations for screening, diagnosis and treatment of congestive heart failure, coronary artery disease and cardiomyopathies of various etiologies, he did not believe there was any scientific or logical or biologically plausible merit to support the claim that any medications the Veteran had received - as per provided records and documentation - have caused, contributed, or in any way aided or lent assistance to the Veteran's death.  The physician concluded that his expert medical opinion was limited by the unavailability of relevant and pertinent medical records.  Consequently, the Board subsequently remanded the Appellant's claim in order to obtain any additional outstanding medical records.  

After additional medical records were obtained, the Appeals Management Center (AMC) obtained a VA medical opinion in July 2014.  The physician reviewed and thoroughly discussed the newly obtained Huntsville Hospital records that documented the Veteran's medical care between March 1975 and December 1999.  The physician stated that after reviewing the outside medical opinion dated March 2013 and the private medical records for the Veteran's care by Huntsville Hospital, it was less likely than not (less than 50 percent probability) that the Veteran's service-connected residuals of traumatic arthritis, residuals of L3 vertebral fracture, and/or any medical treatment for these conditions, including spinal injections, contributed substantially to the Veteran's death, combined to cause the Veteran's death, and/or aided or lent assistance to the production of the Veteran's death.  

The physician stated that in the years leading up to the Veteran's death, the Veteran was diagnosed with and treated for diabetes mellitus type II (non-insulin dependent diabetes), well documented advanced atherosclerotic vessel disease, and coronary artery disease (ischemic heart disease).  He also had a history of a cerebral vascular accident (stroke), myocardial infarction (heart attack), and congestive heart failure.  The private medical records for the Veteran's care by Huntsville Hospital from November 1997 to November 1999 (just over a month prior to his death) documented his deteriorating condition, with rapid progression of his heart disease, including loss of left ventricular function as assessed by ejection fraction decreasing from 30 to 35 percent down to 20 percent, transition from sinus rhythm to the development of atrial fibrillation, and increasing severity of his congestive heart failure with pulmonary edema and effusions.  The Huntsville Hospital records also document the Veteran's treatment for his thoracolumbar back pain from his service-connected residuals of traumatic arthritis, residuals of L3 vertebral fracture, for which he was treated with caudal epidurogram; caudal catheter placement; decompression of the right dorsal nerve roots on April 6, 1998; and facet injections on July 6, 1998, with well documented proper technique.  

As described in the reference article Coronary Artery Disease and Diabetes Mellitus, Cardiology Clinics (June 11, 2014):

Cardiovascular mortality in all age groups and or both sexes rises equivalently with DM or a history of myocardial infarction (MI) and the tow are profoundly synergistic.  In addition, DM (especially type 2 DM), is associated with clustered risk factors for cardiovascular disease (CVD).  Among adults with DM there is a prevalence of 75 to 85 percent of hypertension, 70 to 80 percent for elevated low-density lipoprotein (LDL), and 60 to 70 percent for obesity.  CAD is the main cause of death in both type 1 and type 2 DM, and DM is associated with a twofold to fourfold increased mortality risk from heart disease.  More than 70 percent of people older than 65 years with DM will die from some form of heart disease or stroke.  Furthermore, in patients with DM there is an increased mortality after MI, and worse overall long-term prognosis with CAD. 

The physician stated that the Veteran died from the rapid progression of his cardiovascular disease secondary to his clustered risk factors, including diabetes mellitus, hypertension, previous stroke and heart attack, and the increased mortality after MI.  At no time was concern expressed by any of his care providers over potential adverse interactions with back injections with anesthetic and steroids for his back pain resulting in progression or complications of his heart disease and atherosclerosis.  

Additionally, the physician stated that as addressed by Dr. H, there was no scientifically based medical literature supporting an association between the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture, and his death from end stage cardiomyopathy, secondary to ischemic heart disease, and atherosclerotic vessel disease on December [redacted], 1999.  Similarly, there was no scientifically based medical literature to support an association between any medications used to treat the Veteran's traumatic arthritis, residuals of a L3 fracture, including injections, causing or contributing or in any way lending assistance to the Veteran's death form end stage cardiomyopathy, secondary to ischemic heart disease, and atherosclerotic vessel disease.  

Based on the above evidence, service connection for the cause of the Veteran's death is not warranted.  There is no competent evidence of record suggesting a possible relationship between the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture and his cause of death.  Furthermore, the Veteran's death certificate did not indicate that the Veteran's traumatic arthritis, residuals of a L3 fracture was the immediate or contributory cause of the Veteran's death.  

Although the Appellant sincerely believes that the Veteran's service-connected disability played a contributory role in the cause of the Veteran's death, this is a medical question that is beyond the scope of the Appellants medical knowledge.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).   The type of medical nexus opinion needed in this case requires a medical background and is not a simple determination that comes through one's senses such as feeling pain or reporting an injury.  

Specifically, in the March 2013 opinion, the VHA Cardiologist reported that he did not support or believe the claim that the Veteran's service-connected residuals of traumatic arthritis, residuals of a L3 fracture, and/or any medication taken or given, including spinal injections, for that condition, contributed substantially or materially to the Veteran's death; combined to cause the Veteran's death; and/or aided or lent assistance to the production of the Veteran's death.  Further, the physician stated that based on his broad and extensive experience as a cardiovascular specialist and based on his medical literature reading, including medical journals, cardiovascular textbooks, and current medical guidelines and recommendations for screening, evaluation, early detection and treatment of cardiovascular disease, there was no scientific merit to the claim that DJD - no matter how extensive or severe - in this particular claimant is a biologically plausible or logical cause or contributor to his cardiovascular disease of myocardial infarction, ischemic coronary disease, congestive heart failure, and cardiomyopathy.  Similarly, the physician did not believe there was any scientific or logical or biologically plausible merit to support the claim that any medications the Veteran had received - as per provided records and documentation - have caused, contributed, or in any way aided or lent assistance to the Veteran's death.

Additionally, the July 2014 VA physician stated that after reviewing the outside medical opinion dated March 2013 and the private medical records for the Veteran's care by Huntsville Hospital, it was less likely than not (less than 50 percent probability) that the Veteran's service-connected residuals of traumatic arthritis, residuals of L3 vertebral fracture, and/or any medical treatment for these conditions, including spinal injections, contributed substantially to the Veteran's death, combined to cause the Veteran's death, and/or aided or lent assistance to the production of the Veteran's death.  The physician concluded that the Veteran died from the rapid progression of his cardiovascular disease secondary to his clustered risk factors, including diabetes mellitus, hypertension, previous stroke and heart attack, and the increased mortality after MI.  The physician stated that at no time was concern expressed by any of the Veteran's care providers over potential adverse interactions with back injections with anesthetic and steroids for his back pain resulting in progression or complications of his heart disease and atherosclerosis.  Additionally, the physician stated that there was no scientifically based medical literature supporting an association between the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture, and his death from end stage cardiomyopathy, secondary to ischemic heart disease, and atherosclerotic vessel disease on December [redacted], 1999.  Similarly, there was no scientifically based medical literature to support an association between any medications used to treat the Veteran's traumatic arthritis, residuals of a L3 fracture, including injections, causing or contributing or in any way lending assistance to the Veteran's death form end stage cardiomyopathy, secondary to ischemic heart disease, and atherosclerotic vessel disease.  

Given that the competent medical evidence of record weighs against the claim, and there is no evidence to support the Appellant's contentions, the claim must be denied.  In sum, the preponderance of the evidence of record demonstrates that the Veteran's service-connected traumatic arthritis, residuals of a L3 fracture  was not the primary or a contributing cause of his death.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


